DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendments and remarks filed August 8, 2022.  Claim 1 has been amended.  Claims  1-3, 7, 11, 15-18, 20, 23-26, 28, 30, 32, 36, 39-40, and 42 are pending and stand rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 11, 15- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 1, 7, 23, 26, 30, 39 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-3, 7, 11, 15-20, 23-26, 28, 32, 36, and 40 are rejected insomuch as they are dependent from claims 1 or 39.
Claim 30 recites “SR”. This acronym must be defined in the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 11, 15, 23-24, 26, 28, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160208440 A1 (hereinafter BYRD) and further in view of US 3429316 A (hereinafter HESS) and WO 2017174661 A1 (hereinafter ROUSSEAU), US 20190145050 A1 relied upon for references.
Regarding claim 1 BYRD discloses a paper material for use in a smoking article in the form of a tipping material, a plug wrapper, and a wrapping material (abstract).  BYRD discloses a web comprising web building fibers (¶70), the web building fibers comprising delignified cellulosic fibers (¶59, ¶110), the web having a basis weight of from about 20 gsm to about 80 gsm and having a permeability of from about 10 Coresta to about 100 Coresta (¶86).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
BYRD does not disclose extracted cocoa husk fibers.
HESS teaches tobacco compositions incorporating byproducts of cocoa including the shells (abstract).  HESS teaches incorporation of the bulk of the fiberous particles of the cocoa shells will improve flavor (Col. 6, lines  3-11).  HESS teaches that the compositions can be used as a filter, binder, or wrapping (Col. 3, lines 63-68).  HESS teaches that the shells are cracked and separated and processed through mesh screens (Col. 3, lines 1-18).  The medium and fines are further processed and an “expeller cake” is formed (Col. 2, lines 18-27).  HESS further teaches that the product to be added to the tobacco is a typical manufacturing by-product (Col. 4, lines 3-24).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BYRD to include extracted cocoa husk fibers as taught in HESS.  BYRD ¶90 discloses the addition of flavors to the tobacco paper.  The instant application defines shell and husk (instant application ¶42)
Each individual bean is covered in a husk or shell. The husk or shell is removed from the bean prior to using the bean for producing food products. The wrapping material of the present disclosure is made from the cocoa shells or husks, although other components of the cocoa pod may also be used. 

HESS teaches treatment of the cocoa prior to addition to the filter, binder, or wrapping (Cl. 3, lines 3-11).  A person of ordinary skill in the art would obviously incorporate the processed cocoa husk fibers because doing so would improve the flavor.
Neither BYRD nor HESS disclose wherein at least a portion of water soluble components contained in the cocoa husk fibers have been removed.
ROUSSEAU teaches vegetable paper comprising fibres of a plant that has undergone extraction in a solvent (abstract).  ROUSSEAU teaches use of husk waste material from the industrial production of cocoa (¶85).  ROUSSEAU teaches contacting the husk with a solvent and separating the extract of cocoa tree that is soluble in the solvent from the fibrous parts to obtain fibres (¶92-¶94).  ROUSSEAU teaches that use forest wood fibers to make conventional paper has an impact to reduce the forests of the plant (¶2).  Therefore using other plants, i.e. husk waste material (¶85) is desirable.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified BYRD to include wherein at least a portion of water soluble components contained in the cocoa husk fibers have been removed as taught in ROUSSEAU.  A person of ordinary skill in the art would obviously remove a portion of the water soluble components contained in the cocoa husk fibers.  Doing so would result in a paper that is sparingly brittle (¶89).  Further using husk waste material from cocoa production will positively impact deforestation (¶2).
Regarding claim 2, modified BYRD discloses the wrapping material of claim 1 as discussed above.  BYRD does not disclose wherein the extracted cocoa husk fibers are combined with the web building fibers in a manner that produces a uniform speckled appearance over a surface of the wrapping material.
HESS teaches an example 1 (Col. 4).  The batches are homogenized to produce a dough.  The dough is divided into batches and chocolate byproducts are added.  The doughs are cast or spread in films and sheets.  Preference is shown for tobacco compositions utilizing coarse shells (Col. 5, lines 21-26).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BYRD that a tobacco sheet with cocoa husks would have a speckled appearance.  The dough making process disclosed in HESS is equivalent to the process disclosed in the instant application (¶140).  Therefore it is expected that the wrapper containing coarse cocoa shells taught in HESS would have a uniformed speckled appearance.
Regarding claim 3, modified BYRD discloses the wrapping material of claim 1 as discussed above.  BYRD further discloses wherein the web further comprises a filler (¶68).
Regarding claim 7, modified BYRD discloses the wrapping material of claim 1 as discussed above.  BYRD further discloses wherein the web has a permeability of from about 30 Coresta to about 80 Coresta (¶86).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 11, modified BYRD discloses the wrapping material of claim 1 as discussed above.  BYRD further discloses further comprising an aerosol delivery composition applied to the web, the aerosol delivery composition containing an aerosol delivery agent (¶4, ¶11).  BYRD discloses that tobacco is itself an forms an aerosol (¶4).  BYRD further discloses that it is known in the art to add aqueous tobacco to a web (¶3).   
Regarding claim 15, modified BYRD discloses the wrapping material of claim 11 as discussed above.  BYRD further discloses wherein the aerosol delivery agent comprises nicotine.  As discussed above BYRD discloses that aqueous tobacco is added to the web (¶3).  Aqueous tobacco inherently comprises nicotine.
Regarding claim 23, modified BYRD discloses the wrapping material of claim 1 as discussed above.  BYRD does not disclose wherein the web contains water soluble cocoa husk components in an amount greater than about 10% by weight.
HESS teaches that the chocolate by-product is present in an amount of at least 3 up to 15 percent weight, thought greater quantities may be utilized (Cols. 3-4, lines 69-75 and 1-3).  HESS further claims a weight range of 3 to 15 (Claims 5 and 6).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BYRD to provide the cocoa husk from 3 to 15 percent by weight or more as taught in HESS.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 24, modified BYRD discloses the wrapping material of claim 1 as discussed above.  BYRD further discloses wherein the web building fibers comprise softwood fibers (¶65, ¶73, ¶122).
Regarding claim 26, modified BYRD discloses the wrapping material of claim 1 as discussed above.  BYRD further discloses wherein the web building fibers are present in the web in an amount greater than about 18% by weight and in an amount less than about 80% by weight (¶88, ¶100, ¶103).
Regarding claim 28, modified BYRD discloses the wrapping material of claim 1 as discussed above.  BYRD further discloses wherein the web building fibers comprise a combination of softwood fibers and hardwood fibers (¶122).
Regarding claim 42, modified BYRD discloses the wrapping material of claim 1 as discussed above.  BYRD further discloses a smokable rod (Fig. 2, cylindrical rod 12, ¶84) surrounded by the wrapping material.

Claims 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over BYRD, HESS and ROUSSEAU as applied to claim 11 above, and further in view of US 20190022158 A1 (hereinafter GREENBAUM).
Regarding claims 16-20, modified BYRD discloses the wrapping material of claim 1 as discussed above.  BYRD does not disclose wherein the aerosol delivery agent comprises a cannabinoid, tetrahydrocannabinol, cannabidiol, or blend of terpenes.
GREENBAUM teaches the addiction of cannabinoids to smokable tobacco products that can be inserted to the filter or paper (abstract).  GREENBAUM teaches the use of various cannabinoids including tetrahydrocannabinol and cannabidiol (¶14).  GREENBAUM further teaches use of terpenes (¶20).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BYRD to provide wherein the aerosol delivery agent comprises a cannabinoid, tetrahydrocannabinol, cannabidiol, or blend of terpenes as taught in GREENBAUM.  A person of ordinary skill in the art would obviously include cannabis products in the wrapper.  Doing so would permit the user to inhale the cannabis which is useful due to its non-intoxicating, antineoplastic, anti-inflammatory, and pain relieving effects (¶15).

Claims 30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over BYRD, HESS and ROUSSEAU as applied to claim 1 above, and further in view of US 20160213057 A1 (hereinafter GOLDONI).
Regarding claim 30, modified BYRD discloses the wrapping material of claim 1 as discussed above.  BYRD does not disclose wherein the extracted cocoa husk fibers and the web building fibers are refined in an amount greater than about 60° SR, and generally less than about 90° SR.
GOLDONI teaches a plug wrap for a smoking article (abstract).  GOLDONI teaches that the freshness can be determined using Canadian standard freeness as well as the Schopper-Riegler number (SR) (¶69).  GOLDONI teaches that the SR value is greater than 30° and less than 90°.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BYRD to provide fibers with an SR value greater than 60° and less than 90° as taught in GOLDONI.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 36, modified BYRD discloses the wrapping material of claim 1 as discussed above.  BYRD does not disclose wherein the web has been treated with a gum.
GOLDONI teaches that the base paper may include a strength agents such as a gum (¶30).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BYRD to provide a gum to the web as taught in GOLDONI.  A person of ordinary skill in the art would obviously include a gum because doing so would strengthen the paper (GOLDONI ¶30).

Claims 32 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over BYRD, HESS and ROUSSEAU as applied to claim 1 above, and further in view of US 20090120450 A1 (hereinafter HERVE).
Regarding claim 32, modified BYRD discloses the wrapping material of claim 1 as discussed above.  BYRD does not disclose wherein the web has been treated with a burn control agent.
HERVE teaches smoking articles with reduced ignition proclivity (abstract).  The paper is treated with a film to reduce ignition proclivity (¶9 - ¶10).  HERVE teaches that the smoking articles may have the advantage of self-extinguishing (¶34).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BYRD to provide wherein the web has been treated with a burn control agent as taught in HERVE.  A person of ordinary skill in the art would obviously include burn control agent because doing so would reduce ignition proclivity and have the advantage of self-extinguishing to prevent unintentional burn (HERVE, ¶10, ¶34).
Regarding claim 39, modified BYRD discloses the wrapping material of claim 1 as discussed above.  BYRD does not disclose wherein the wrapping material includes a plurality of discrete reduced ignition areas spaced along a first direction of the wrapping material, the reduced ignition areas having a diffusivity of less than about 0.5 cm/s at 23° C.
HERVE teaches a wrapping material with a plurality of ignition areas (Fig. 2, bands 24, ¶72).  These bands are spaced in a first direction on the wrapping material 14 as shown in Fig. 2.   HERVE further teaches that the treated areas have a diffusion capacity of less than about 0.5 cm/s, such than about 0.4 cm/s. For instance, the diffusion capacity can be from about 0 cm/s to about 0.3 cm/s (¶76).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BYRD to provide a wrapping material with banded regions and a diffusivity of less than about 0.5 cm/s  as taught in HERVE.  A person of ordinary skill in the art would obviously include bands because control the burn of the cigarette (HERVE ¶72-¶73).  Spacing the bands will affect the thermal inertia and the self-extinguishing of the cigarette (¶74).  Further a person of ordinary skill in the art would measure reduced ignition proclivity as a diffusion capacity of less than 0.5 cm/s.  Doing so would provide a measure the reduction of the ignition proclivity (HERVE ¶76-78). This measurement would be understood to be done at 23°C, ambient temperature.
Regarding claim 40, modified BYRD discloses the wrapping material of claim 1 as discussed above.  BYRD does not disclose wherein the plurality of reduced ignition areas have been formed by applying a reduced ignition composition to the web.
HERVE teaches that the solution is applied to a paper web in bands (¶114, Claim 32).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BYRD to provide wherein the plurality of reduced ignition areas have been formed by applying a reduced ignition composition to the web as taught in HERVE.  A person of ordinary skill in the art would obviously apply the burn control solution to the web.  Doing so would provide a convenient application method to the wrapper (HERVE ¶114).

Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive. 
Applicant argues, “nowhere does Hess disclose or suggest a wrapping material for cigarettes as is taught in Byrd. Thus, one skilled in the art having common sense at the time of the invention would not have thought to combine Hess with Byrd as suggested in the Office Action.”  This argument is not consistent with the teaching of HESS which explicitly discloses “Tobacco compositions so produced may be utilized in any manner conventional with reconstituted materials including its application as a filler, binder, or wrapping for cigars or, after cutting or shredding, its use in cigarettes or pipe tobacco alone or in combination with other tobacco or additive constituents.” (Col. 3, lines 63-68).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a person of ordinary skill in the art would obviously combine BYRD, a paper made for a smoking article, with HESS, also a paper made for a smoking article that includes cocoa.  Doing so would combine the teachings of BYRD ¶90 to add flavors with the specific addition of chocolate flavor in HESS. 
Applicant argues that neither BYRD nor HESS disclose, “removing water soluble components from the cocoa by-products” as now required by claim 1.  This is a newly claimed limitation that is rejected as unpatentable under 35 U.S.C. 103 in view of BYRD, HESS, and ROUSSEAU as explained above.  A person of ordinary skill in the art processing paper and adding chocolate components would obviously look to ROUSSEAU and find an extraction process to remove water soluble components.  Doing so would use husk waste material from the industrial production of cocoa (ROUSSEAU ¶85) and positively impact forests (ROUSSEAU ¶2).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726